Title: To Thomas Jefferson from Benjamin Harrison, 19 December 1783
From: Harrison, Benjamin
To: Jefferson, Thomas


        
          Sir
          Council Chamber Decr. 19th. 1783.
        
        I send you an act of our assembly by which you will see their willingness to join the other states in any plan that Congress and they may think necessary to force Great Britain into a generous commercial treaty with us. Great expectations are entertained here of the efficacy of the measure, tho’ I confess I expect nothing from it. The jaring interests of the States will ever prevent their delegating as much power to Congress as will be adequate to the purpose. I sent your favor of the 12th. to the Assembly and suggested a measure that pleases me better than the present one which is to recommend to the several states the appointment of a deputy to meet at Philadelphia to settle a general plan of opposition for the whole united States. To this I think none can object as it will remove their fears, by the appointments being only temporary and for a particular purpose. Whether the proposal will be adopted or not, I know not, as they are resolved to rise tomorrow and are as usual all hurry and confusion.
        The impost bill has passed both houses and differs as I am told but in two instances from the recommendations of Congress; the first is the appointment of collectors which is given to the executive, the other postpones the time of its taking place till the other states shall pass similar acts which will probably never happen.
        I am &c.
      